DENSON, J.
This appeal is prosecuted from a decree overruling a motion to dismiss the bill for the want of equity. The bill is filed by the town of Headland, under sections 809-813 of chapter 13 of the Code of 1896, to settle the title to a lot of land known as the “Public Square,” in said town. It is conceded that the bill contains all the averments prescribed by the statute; but it is contended that, as the bill shows the complainant’s title was acquired by dedication, the extent of its interest in the Public Square is that of an easement — the right *505of user — and that this right inheres in the public and does not belong to the complainant as a municipal corporation. It is argued from this that such an easement does not involve the idea of ownership, and that, the purpose of the statute being to “fix the status of land in respect of ownership, to re-establish, by the decree of the court, muniments of title to it,” (Cheney v. Nathan, 110 Ala. 254, 20 South. 99, 55 Am. St. Rep. 26), the claim put forth by complainant does not come ivithin the purview' of the statute, and for these reasons the bill is without equity.
The statute gives the right to file a. 'bill to settle title to any one in peaceable possession of lands, claiming to oivn the same. The easement set forth in this bill is a public one. “An easement, although only an incorporeal right, * * * is yet properly denominated an interest in the land, * * * and the expression ‘estate or interest in lands’ is broad enough to include such rights; for an easement must be an interest in or over the soil.”— 14 Cyc. 1139, notes 6 and 7. In Huyck v. Andrews, 113 N. Y. 81, 20 N. E. 581, 3 L. R. A. 789, 10 Am. St. Rep. 432, it is said: “An easement is an interest in land created by grant or agreement, expressed or implied, conferring a right upon the owner thereof to some profit, benefit, dominion, or lawful use out of or from the estate of another.” It cannot be denied, and is not denied, that the averments of the bill show a complete common-law dedication of the square to the public use. — Avondale Land Co. v. Avondale, 111 Ala. 527, 21 South. 318. The effect of the dedication is that the owner holds the technical legal fee for the donated use as long as that use continues (13 Cyc. 486, B), and the use may continue as long as the town continues in existence. It would seem from this that the easement is an interest in the land] *506capable of possession, and tlie averments of the bill show the town to be in possession; and, as was said in the case of Gulf Coal & Coke Co. v. Alabama Coal & Coke Co., 145 Ala. 228, 40 South. 397 (speaking of the statute under consideration) : “Whenever a person acquires such an interest in land as is capable of being possessed peaceably, and it is so possessed, we are of the opinion that the statute affords the owner of such an interest a remedy to have its title quieted.”
• Without further elaboration, we are clear in our opinion that the interest shown by the bill is such a one as falls within the protection afforded by the statute. We entertain no doubt that the municipality has the authority, and is the proper party, to maintain the bill for the purpose of preserving the rights of the general public in the Public Square. — City v. Demopolis v. Webb, 87 Ala. 659, 6 South. 408; People v. Holloday, 93 Cal. 241, 29 Pac. 54, 27 Am. St. Rep. 186.
The decree of the ehancelor is affirmed.
Affirmed.
Tyson, C. J., and Haralson, Anderson, and McClellan, JJ., concur.